Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 24, 2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25-31, 33-43 and 45-48 are rejected under 35 U.S.C. 103 as being unpatentable over Evens et al. (US 2017/0374174, Evens hereinafter) in view of  Shi et al. (US 2019/0102409, Shi hereinafter).

As to claim 25, Evens teaches an apparatus, (FIG. 8)  comprising: 

 	at least one memory (e.g., “704”, FIG. 8) including program code; wherein the at least one memory and the program code are configured to, with the at least one processor ( para 48), cause the apparatus to at least:
 	 receive, by a service manager (e.g., “214”, FIG. 5) of a device (e.g.  see FIG. 5) , a first remote procedure call (e.g., one of “requests”, “(REST)/Grid Remote Procedure Call (GRPC)”)  including a request to register an application (e.g., “116”, FIG. 5) with the service manager of the device (e.g., para 37, “Application(s) 310 can send requests to lookup API 354 based on client connections (e.g., representational state transfer (REST)/Grid Remote Procedure Call (GRPC)”, “the application(s) 310 may send feedback requests”); 
 	receive, by the service manager of the device from the application, a second remote procedure call (e.g., “ another one of “requests”, “(REST)/Grid Remote Procedure Call (GRPC)”)  including a request (e.g., para 37, “Application(s) 310 can send requests to lookup API 354 based on client connections (e.g., representational state transfer (REST)/Grid Remote Procedure Call (GRPC)”, “the application(s) 310 may send feedback requests”) for execution of a function (e.g., one of “dynamic link libraries (DLLs)“) on the device based on one or more capabilities of the device  (e.g., para 54, “executable code mechanism, including but not limited to scripts, interpretable programs, dynamic link libraries (DLLs), Java classes, and complete executable programs” for  “a route service application 254”, “the router 212 may include a header with a list of possible application manager instances” in para 34, see FIG. 3. According to applicant’s specification in page 13. “The customer router application 215 may be configured to enable the customer 210 to perform various functions on the router 220. For example, the customer router application 
initiate, by the service manager of the device based on the second remote procedure call, execution of the function on the device based on the one or more capabilities of the device (para 33-34, see FIG. 3).
 	Evens does not teach, wherein the function comprises a control function associated with programmability of the device .
 	Shi teaches   a second remote procedure call (e.g., one of “Remote Procedure Calls”) including a request for execution of a function (e.g., one of “functions”) on a device based on one or more capabilities of the device (see Figure 8A), wherein the function comprises a control function  (e.g., “831”, Figure 8A) associated with programmability of the device (e.g.,  para 208, “The SDK”, “A fabric node SDK 621 can operate to map the information from the fabric network and the information the BCS console UI or the REST-client.\” and “The REST proxy service component can authenticate REST calls, and translate the REST calls into remote procedural calls, e.g., Google Remote Procedure Calls (gRPC), “ The REST proxy service component can further provide REST APIs that support the same functions which are provided by the BCS management console component, and provide a user 

As to claim 26, Evens teaches wherein the service manager is configured to provide a software development kit (SDK) service for the device (e.g., para 37, “Software development kits for Java, C/C++, Python, and Go can provide easy and turn-key application integration”).  

As to claim 27, Evens teaches wherein the at least one memory and the program code are configured to, with the at least one processor, cause the apparatus to at least: expose, by the service manager of the device, device capability information indicative of the one or more capabilities of the device (e.g., para 26, “using Internet Routing Register (IRR) route information” for “to handle subsequent route service requests” in para 35).  

As to claim 28, Evens teaches wherein the application is configured based on the device capability information (see rejection of claim 27 above) and a remote procedure call tool (e.g., para 37, “Grid Remote Procedure Call (GRPC))” for “APP”, FIG. 4).  

As to claim 29, Evens teaches wherein the application is running on a second device that is remote from the device (See FIG. 4).  


As to claim 31, Evens does not teach wherein the application is a customer application developed by a customer for managing the device when the device is operating in a network of the customer. However, Shi teaches  wherein the application is a customer application (e.g., “BCS API client 808”, FIG. 8A) developed by a customer (e.g.,  “BCS API clients”, Figure 1 B) for managing the device when the device is operating in a network of the customer ( see Figure 8A, “BCS Management Console”). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Evens by adopting the teachings of Shi  to   “ reduced resource utilization, increased capacity, increased throughput, improved efficiency, reduced latency, enhanced security, and/or improved ease of use.”(see Shi,  para 366).
As to claim 33, Evens   teaches wherein the at least one memory and the program code are configured to, with the at least one processor, cause the apparatus to at least: receive, by the service manager of the device from the application, a third remote procedure call (e.g., another one of “requests “) including at least one of a request  to manage a resource on the device  (e.g., para 37, “Application(s) 310 can send requests to lookup API 354 based on client connections (e.g., representational state transfer (REST)/Grid Remote Procedure Call (GRPC))” and “the router 212 may include a header with a list of possible application manager instances” in para 34)or a request to monitor for an event on the device.  

As to claim 34, Evens   teaches wherein the service manager includes a daemon (See FIG. 2) configured to listen for  remote procedure calls (para 37, “Application(s) 310 can send 

As to claim 35, Evens doe not  teach wherein at least one of the first 1221128_1USSN: 16/353,592 Page 4 of 11 remote procedure call or the second remote procedure call is based on gRPC. However, Shi teaches wherein at least one of the first 1221128_1USSN: 16/353,592 Page 4 of 11 remote procedure call or the second remote procedure call is based on gRPC (See Figure 8A).    Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Evens by adopting the teachings of Shi  to   “ reduced resource utilization, increased capacity, increased throughput, improved efficiency, reduced latency, enhanced security, and/or improved ease of use.”(see Shi,  para 366).
As to claim 36, Evens  does not teach wherein, to initiate execution of the function on the device based on the one or more capabilities of the device, the at least one memory and the program code are configured to, with the at least one processor, cause the apparatus to at least: convert, by the service manager of the device, the request for execution of the function on the device based on the one or more capabilities of the device into one or more device commands supported by the device; and initiate, by the service manager of the device, execution of the one or more device commands supported by the device. However, Shi teaches convert, by the service manager of the device, the request for execution of the function on the device based on the one or more capabilities of the device into one or more device commands supported by the device (e.g., “translate/convert the REST call into a gRPC call 825”, see Figure 8A); and initiate, by the service manager of the device, execution of the one or more device commands supported by 
As to claim 37, Evens teaches wherein the at least one memory and the program code are configured to, with the at least one processor, cause the apparatus to at least: provide, by the service manager of the device toward the application, a response associated with the request for execution of the function on the device based on the one or more capabilities of the device (See FIGs. 3 , 4 and 5).  

As to claim 38, see rejection of claim 25 above. 

As to claim 39, see rejection of claim 25 above. Evens teaches further send, by an application toward a service manager of a device, a first remote procedure call including a request to register the application with the service manager of the device (See FIG. 3 and 4); send, by the application toward the service manager of the device, a second remote procedure call including a request for execution of a function on the device based on one or more capabilities of the device (e.g., para 37, “Application(s) 310 can send requests to lookup API 354 based on client 

As to claim 40-43, see rejection of claims 26, 29-31 above. 

As to claim 45, Evens teaches wherein the at least one memory and the program code are configured to, with the at least one processor, cause the apparatus to at least:send, by the application toward the service manager of the device, a third remote procedure call (e.g., another on of “requests “) including at least one of a request to manage a resource on the device or a request to monitor for an event on the device (e.g., para 37, “Application(s) 310 can send requests to lookup API 354 based on client connections (e.g., representational state transfer (REST)/Grid Remote Procedure Call (GRPC))” and “the router 212 may include a header with a list of possible application manager instances” in para 34).  

As to claim 46, see rejection of claim 35 above. 

As to claim 47, Evens teaches wherein the at least one memory and the program code are configured to, with the at least one processor, cause the apparatus to at least: receive, from the device, device capability information indicative of the one or more capabilities of the device ((e.g., para 26, “using Internet Routing Register (IRR) route information” for “to handle subsequent route service requests” in para 35); receive, from a remote device, a remote procedure call tool ( e.g., para 37, “Application(s) 310 can send requests to lookup API 354 based on client connections (e.g., representational state transfer (REST)/Grid Remote 


As to claim 48, see rejection of claims 1 and 39 above. 

Response to Arguments
 	
Claim Rejection(s) under 35 U.S.C. 103 
Applicant argues in page 9 that:
 “Applicants, despite disagreeing with the rejection and in the interest of furthering prosecution of the application, have herein amended claim 25”, “Applicants, despite disagreeing with the rejection and in the interest of furthering prosecution of the application, have herein amended claim 39”.

Applicant’s arguments have been considered but are moot in view of new ground rejection based on Shi et al. (US 2019/0102409) and Evens et al. (US 2017/0374174).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDOU K SEYE whose telephone number is (571)270-1062.  The examiner can normally be reached on M-F 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 5712727767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDOU K SEYE/Examiner, Art Unit 2194                                                                                                                                                                                                        

/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194